DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
The present application claims priority to each of US Patent Application 15/601,119, filed 5/22/17, US Patent Application 13/985,204, filed 3/21/14, filed PCT application No. PCT/US2012/025066, filed 2/14/12, US Patent Application 13/113,599, filed 5/23/11, US Provisional Patent Application 61/442,315, filed 2/14/11, US Patent Application 12/216,544, filed 7/7/08 and US Provisional Patent Application 60/929,792, filed 7/12/07.
The earliest support for all elements the present claims is found in US Provisional Patent Application 61/442,315, filed 2/14/11. Therefore, the present claims are accorded an earliest priority date of 2/14/11.
Claim Status
Claims 1-20 are currently pending and examined on the merits. 
Claim Objections
Claim 2 is objected to because of the following informalities. Appropriate correction is required.
Claim 2 appears to be missing a period at the end of the sentence. 
Claim Rejections - 35 USC § 112(b)/2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 contains the limitation “having a diameter of roughly 100-500 cells”. Cells demonstrate a wide range of diameters, such that it is unclear what a diameter of 100-500 cells encompasses. For examination purposes, this limitation is interpreted as comprising “containing 
Claim Rejections - 35 USC § 112(a)/1st paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection. 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V, v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was “ready for patenting” such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Eiees., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641,1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F. 2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by “whatever characteristics sufficiently distinguish if). An adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed. See, e.g., Univ. of Rochester v. G. D. Searie & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004). See MPEP § 2163.
Independent claims 1 and 11 contain the limitations “[a] method of inhibiting, or decreasing the likelihood of damage to or disease of a cartilage-containing joint of a subject”, “a sphere-like cluster of stem cells” and “administering to said subject said mature sphere”. The specification as originally filed contains no discussion of using generic stem cells to treat cartilage-related conditions; the specification is limited to methods of treating using vertebral disc-derived stem cells (See for example paragraphs [0020]-[0021], [0240]-[0245]: “inhibiting or decreasing the likelihood of damage… [by] administering to said subject an amplified disc stem cell population” (emphasis added)). The only mention of non-disc stem cells appears at paragraph [0172], which states that “the methods of the present invention may be used to produce a population of non-disc stem cells”, such as from “skin, muscle, intestine, or bone marrow… neural… liver, heart, lung, pancreas, articular cartilage, bone, thymus, thyroid, or lymph node”. Therefore, it is not clear that at the time of filing the inventors contemplated utilizing a non-disc stem cell spheroid to treat cartilage-related diseases or conditions. 
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kurghel et al., US Publication No. 2009/0304643
Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA D JOHNSON whose telephone number is (571)270-1414. The examiner can normally be reached Monday-Friday 8:00-4:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA D JOHNSON/Primary Examiner, Art Unit 1632